OPINION

Per Curiam:

This is an appeal from a denial of a pretrial application for a writ of habeas corpus. Respondent moved for a dismissal of the *143appeal because it was based solely on the issue of the admissibility of evidence on constitutional grounds.
We have examined the record and the briefs, and find that appellant’s contentions that his pretrial identification by the robbery victim, and the victim’s subsequent testimony at the preliminary hearing, violated his constitutional rights, are grounds for a motion to suppress, but not grounds for habeas corpus. Cook v. State, 85 Nev. 692, 462 P.2d 523 (1969).
Accordingly, the motion to dismiss of respondent is granted, and this appeal is dismissed.